DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Jeffrey S. Bernard in a voice mail message on 5/11/2022.
The application has been amended as follows (on top of the claims submitted by the Applicant on 4/7/2022: 

Amendments to claims:
Claim 1. Line 4: change “the” between “based on” and “number of data packets” so that it recites “based on a number of data packets”.
Claim 6. Line 4: change “the” between “based on” and “number of data packets” so that it recites “based on a number of data packets”.

Allowable Subject Matter
Claims 1-3, 5-8 and 10-12 are allowed. The following is an Examiner’s statement of reasons for allowance:  
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..

 the determining of a traffic type of the network data stream comprises:
determining features of the network data stream based on the number of the data packets of the network data stream received within the specified period of time, the lengths of the data packets and the reception times of the data packets; and
inputting the features into a preset classification model to obtain a result of classification of the network data stream from the preset classification model, wherein the preset classification model is obtained by training with a preset training set, wherein the preset training set comprises network data stream samples and traffic types of the network data stream samples;
wherein the features comprise:
within the specified period of time, a maximum value of arrival time intervals of received forward packets of the network data stream, a minimum value of the arrival time intervals of the forward packets, an average value of the arrival time intervals of the forward packets, a standard deviation of the arrival time intervals of the forward packets, a maximum value of lengths of the forward packets, a minimum value of the lengths of the forward packets, an average value of the lengths of the forward packets, and a standard deviation of the lengths of the forward packets;
within the specified period of time, a maximum value of arrival time intervals of received backward packets of the network data stream, a minimum value of the arrival time intervals of the backward packets, an average value of the arrival time intervals of the backward packets, a standard deviation of the arrival time intervals of the backward packets, a maximum value of lengths of the backward packets, a minimum value of the lengths of the backward packets, an average value of the lengths of the backward packets, and a standard deviation of the lengths of the backward packets;
within the specified period of time, a maximum value of arrival time intervals of received bidirectional packets of the network data stream, a minimum value of the arrival time intervals of the bidirectional packets, an average value of the arrival time intervals of the bidirectional packets, a standard deviation of the arrival time intervals of the bidirectional packets, a maximum value of lengths of the bidirectional packets, a minimum value of the lengths of the bidirectional packets, an average value of the lengths of the bidirectional packets, and a standard deviation of the lengths of the bidirectional packets;
duration of the network data stream within the specified period of time, wherein the duration of the network data stream refers to a difference between a reception time of a first data packet and a reception time of a last data packet within the specified period of time; and
within the specified period of time, the number of the received forward packets of the network data stream per second, the number of bytes of the forward packets per second, the number of the received backward packets of the network data stream per second, the number of bytes of the backward packets per second, a ratio of the number of the forward packets per second to the number of the backward packets per second, and a ratio of the number of the bytes of the forward packets per second to the number of the bytes of the backward packets per second.

Regarding claims 2-3, 5, 11 and 12, these claims depends on claim 1 and thus are allowed for the same reason stated above for claim 1.
Regarding claim 6, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..

the determination module is further configured for:
determining features of the network data stream based on the number of the data packets of the network data stream received within the specified period of time, the lengths of the data packets and the reception times of the data packets; and
inputting the features into a preset classification model to obtain a result of classification of the network data stream from the preset classification model, wherein the preset classification model is obtained by training with a preset training set, wherein the preset training set comprises network data stream samples and traffic types of the network data stream samples;
wherein the features comprise:
within the specified period of time, a maximum value of arrival time intervals of received forward packets of the network data stream, a minimum value of the arrival time intervals of the forward packets, an average value of the arrival time intervals of the forward packets, a standard deviation of the arrival time intervals of the forward packets, a maximum value of lengths of the forward packets, a minimum value of the lengths of the forward packets, an average value of the lengths of the forward packets, and a standard deviation of the lengths of the forward packets;
within the specified period of time, a maximum value of arrival time intervals of received backward packets of the network data stream, a minimum value of the arrival time intervals of the backward packets, an average value of the arrival time intervals of the backward packets, a standard deviation of the arrival time intervals of the backward packets, a maximum value of lengths of the backward packets, a minimum value of the lengths of the backward packets, an average value of the lengths of the backward packets, and a standard deviation of the lengths of the backward packets;
within the specified period of time, a maximum value of arrival time intervals of received bidirectional packets of the network data stream, a minimum value of the arrival time intervals of the bidirectional packets, an average value of the arrival time intervals of the bidirectional packets, a standard deviation of the arrival time intervals of the bidirectional packets, a maximum value of lengths of the bidirectional packets, a minimum value of the lengths of the bidirectional packets, an average value of the lengths of the bidirectional packets, and a standard deviation of the lengths of the bidirectional packets;
duration of the network data stream within the specified period of time, wherein the duration of the network data stream refers to a difference between a reception time of a first data packet and a reception time of a last data packet within the specified period of time; and
within the specified period of time, the number of the received forward packets of the network data stream per second, the number of bytes of the forward packets per second, the number of the received backward packets of the network data stream per second, the number of bytes of the backward packets per second, a ratio of the number of the forward packets per second to the number of the backward packets per second, and a ratio of the number of the bytes of the forward packets per second to the number of the bytes of the backward packets per second.

Regarding claims 7-8 and 10, these claims depend on claim 6 and thus are allowed for the same reason stated above for claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813. The examiner can normally be reached 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571 272 3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUMITRA GANGULY/Examiner, Art Unit 2411                                                                                                                                                                                                        
/JUNG H PARK/Primary Examiner, Art Unit 2411